Case 1:18-cv-21399-CMA Document 108 Entered on FLSD Docket 12/11/2018 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-21399-CIV-ALTONAGA/Goodman

   DIEGO KRUKEVER et al.,

         Plaintiffs,

  v.

  TD AMERITRADE FUTURES &
  FOREX LLC,

        Defendant.
  ____________________________/

                                             ORDER

         THIS CAUSE came before the Court upon Plaintiffs, Diego Krukever, Karem

  Sandgarten, and Amir Rahimi’s Motion for Leave to File Supplement . . . [ECF No. 107], filed

  on December 11, 2018. Plaintiffs seek leave to supplement their class certification briefing to

  incorporate information recently disclosed during discovery. (See generally Mot.).

         The Court cannot permit supplemental briefing on the basis of rolling discovery, lest

  consideration of the Motion be repeatedly delayed by each new revelation. Furthermore, the

  Motion and Reply in their current form, as well as the parties’ exhibits, are sufficient for the

  Court to determine the propriety of the liquidation decisions made by Defendant’s associates is

  susceptible to common proof.

         Accordingly, it is ORDERED that the Motion [ECF No. 107] is DENIED.

         DONE AND ORDERED in Miami, Florida, this 11th day of December, 2018.


                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
